            Case 3:19-cv-00219-KRG Document 25 Filed 03/12/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                :
 JAMES “JIM” CORNETTE,
                                                :
                                                :
                                Plaintiff,
                                                :       No. 3:19-cv-00219-KRG
                                                :
                 v.
                                                :
                                                :
 BRANDON GRAVER, et al.,
                                                :
                                                :
                                Defendants
                                                :

                         DEFENDANT SHOPIFY (USA) INC.’S
                      MOTION TO DISMISS AMENDED COMPLAINT

       Pursuant to Rules 12(b)(2) & (6) of the Federal Rules of Civil Procedure, Shopify (USA)

Inc. (“Shopify USA”) moves to dismiss Plaintiff James “Jim” Cornette’s Amended Complaint.

In support of this motion, Shopify USA avers as follows:

       1.       Plaintiff’s Amended Complaint against Shopify USA should be dismissed

because this Court does not have personal jurisdiction over Shopify USA. Shopify USA is not

subject to general personal jurisdiction in the Western District of Pennsylvania because it does

not have continuous and systematic contacts to render it “at home” in Pennsylvania. Nor did the

claims “arise” from Shopify USA’s purported connections to Pennsylvania sufficient to establish

specific personal jurisdiction. As such, the Court should dismiss the Amended Complaint

against Shopify USA under Fed. R. Civ. P. 12(b)(2).

       2.       Plaintiff’s Amended Complaint fails to state any legally viable claims for relief

against Shopify USA, and should be dismissed with prejudice under Fed. R. Civ. P. 12(b)(6).

Shopify USA incorporates by reference all of the arguments contained in Defendant Shopify

Inc.’s Motion to Dismiss Amended Complaint and Supporting Brief, as if set forth herein in full.



                                                    1
         Case 3:19-cv-00219-KRG Document 25 Filed 03/12/20 Page 2 of 2




       WHEREFORE, for the reasons set forth in its accompanying Brief, which is incorporated

by reference in its entirety, Shopify (USA) Inc. respectfully requests the Court dismiss this action

with prejudice.

                                              STEVENS & LEE, P.C.


Date: March 12, 2020                          By: /s/ Julie E. Ravis
                                                  Julie E. Ravis (PA 203101)
                                                  111 North Sixth Street, P.O. Box 679
                                                  Reading, Pennsylvania 19603
                                                  Telephone: (610) 478-2077
                                                  Facsimile: (610) 371-7747
                                                  E-mail: jera@stevenslee.com

                                              Attorneys for Defendant Shopify (USA) Inc.




                                                 2
